Citation Nr: 9925486	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  94-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected neuropathy of the right deep peroneal nerve, as a 
residual of a right femur fracture, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for the service-
connected residuals of fractures of the left tibia and fibula 
with shortening of the left leg, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a fracture of the right ramus 
of the pelvis.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected post-operative residuals of a bowel 
obstruction.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to December 
1978.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1992 rating action 
of the Winston-Salem, North Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
submitted a notice of disagreement (NOD) in February 1992 and 
the RO issued a statement of the case (SOC) in August 1993.  
The veteran's substantive appeal was received in September 
1993.  

In March 1994, the veteran and his wife testified at a 
personal hearing before a Member of the Board in Washington, 
D.C.  A transcript of that hearing is associated with the 
record.  In a January 1999 letter, the Board notified the 
veteran that the Board Member who conducted the March 1994 
hearing was no longer employed by the Board and he was 
advised that he had the right to another hearing by a Member 
of the Board.  The veteran was informed that if he did not 
reply to the letter within 30 days, the Board would assume 
that he did not want an additional hearing and proceed 
accordingly.  To date, there has been no response from the 
veteran.  

The Board remanded the case in September 1995 for further 
development.  Among the issues originally on appeal was a 
claim for an increased rating for the service-connected 
residuals of a back injury, including bilateral sciatica.  In 
an August 1998 rating action, the RO increased the rating for 
the service-connected back disability to 40 percent, 
effective from May 20, 1991.  In a September 1998 statement, 
the veteran indicated that he agreed with the increased 
rating assigned and did not wish to continue his appeal 
regarding the service-connected back disability.  As such, 
the issues presently before the Board are as noted on the 
title page.

In statements recently submitted to the Board, the veteran 
has indicated that he believes he contracted hepatitis C as a 
result of blood transfusions during service.  Thus, the claim 
of entitlement to service connection for hepatitis C is 
referred to the RO for appropriate action.  

REMAND

Initially, the Board notes that the veteran raised additional 
claims of service connection at the March 1994 hearing and, 
because those claims were inextricably intertwined with the 
issues on appeal, the RO was instructed to adjudicate the 
service connection claims.  In an August 1998 rating action, 
the RO granted service connection and assigned a 10 percent 
rating for anxiety disorder with depression, as secondary to 
the service-connected back disability, effective from March 
31, 1994; however, the RO did not take any action on the 
claims of service connection for organic brain syndrome, 
tinnitus or a cervical spine and shoulder disorder.  As the 
Board pointed out in the prior remand, those issues must be 
resolved before the claim for individual unemployability can 
be resolved.  

The Board further notes that the VA examinations conducted on 
remand are inadequate for rating purposes.  It was 
contemplated that the VA examinations conducted on remand 
would yield sufficient findings to properly evaluate the 
severity of the veteran's service-connected disabilities; 
however, the examinations conducted to date do not.  See 
38 C.F.R. § 4.2 (1998).  For example, a gastrointestinal 
examination was requested in order to determine the nature 
and extent of the current residuals of in-service abdominal 
surgery.  The report of an August 1997 VA examination 
concentrated on the veteran's current complaints and recent 
history, but did not include any reference to the in-service 
surgery or the questions posed by the Board remand.  Private 
medical reports include a December 1996 statement from a 
private physician who reported treating the veteran for 
symptoms of hiatal hernia.  The private physician noted the 
veteran's history of abdominal surgery during service and 
subsequent history of ventral hernia and increasing symptoms 
of hiatal hernia.  

As such, the extent of residuals of the in-service abdominal 
surgery remain unclear.  The Board is also unable to 
determine what relationship, if any, exists between the 
service-connected post-operative residuals of a bowel 
obstruction and the noted hiatal hernia.  As the Board cannot 
exercise its own independent judgment on medical matters and 
given the lack of distinction between symptomatology related 
to the service-connected disorder and that related to hiatal 
or ventral hernia, further examination is required.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The examination 
conducted on remand should provide sufficient detail to 
accurately evaluate the veteran's disability, including a 
description of all manifestations of the service-connected 
disorder.  For example, the report of the August 1997 VA 
examination noted a midline abdominal scar, but did not 
include more specific findings regarding that scar.  A 
complete description of all related disability is important 
because, under certain circumstances, more than one rating 
may be assigned for the same disability.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The RO has evaluated the veteran's service-connected 
gastrointestinal disorder under 38 C.F.R. § 4.114, Diagnostic 
Code 7399-7308 (postgastrectomy syndromes).  On remand, the 
RO should consider whether criteria other than those listed 
in Diagnostic Code 7308 are applicable.  Under the provisions 
of 38 C.F.R. § 4.114, ratings for various digestive system 
problems will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture.  A higher rating 
may be assigned for the combined effect of several digestive 
tract difficulties if the overall disability picture warrants 
it.  

Regarding the claims of increased ratings for the service-
connected neuropathy of the right deep peroneal nerve, and 
residuals of fractures of the left tibia and fibula and right 
ramus, the Board finds that the VA examinations conducted to 
date are similarly inadequate for rating purposes.  The Board 
had requested that the examiners provide detailed accounts of 
all manifestations of the service-connected disorders; 
however, that was not done.  In the September 1995 remand, 
the Board noted the possibility of psychiatric components to 
the service-connected injury residuals and requested that the 
VA examiners distinguish the physical components from any 
psychiatric or non-organic components of the veteran's 
symptoms.  The examinations conducted to date did not include 
such distinctions or any comment that making such a 
distinction was not possible.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and another remand 
is required.

The variability of residuals following pelvic bone fractures 
necessitates rating on specific residuals, faulty posture, 
limitation of motion, muscle injury, painful motion of the 
lumbar spine, manifest by muscle spasm, mild to moderate 
sciatic neuritis, peripheral nerve injury, or limitation of 
hip motion.  38 C.F.R. § 4.67.  The examination conducted on 
remand must address the various manifestations that could 
result from the veteran's service-connected pelvic fracture 
and the RO must consider the veteran's claim for increase 
under all codes under which an increased rating is 
potentially assignable.  The Board observes, however, that 
pathology related to the already service-connected 
disabilities (i.e., right deep peroneal nerve neuropathy, 
left tibia and fibula fracture residuals) may have to be 
excluded.  

The VA examinations conducted on remand must include an 
opinion as to the effect the veteran's service-connected 
disabilities have on his ability to work.  Such an opinion is 
required before the Board can decide the issue of a total 
rating based on individual unemployability.  Friscia v. 
Brown, 7 Vet. App. 294 (1995).  In addition, any examination 
of musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, because the diagnostic codes used to rate the veteran's 
pelvic and left leg disabilities include consideration of 
limitation of motion, examination findings for rating 
purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca, supra.  

Regarding the issue of total rating based on individual 
unemployability due to service-connected disabilities, the 
Board directs the RO's attention to 38 C.F.R. § 4.16(a)(2).  
For the purpose of determining whether the veteran meets the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
disabilities resulting from common etiology or a single 
accident will be considered as one disability.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected disabilities since 1995.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of the service-connected 
neuropathy of the right deep peroneal 
nerve.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review prior to the 
examination.  The veteran's complaints 
should be recorded in full.  All 
indicated testing should be performed and 
all findings reported in detail.  Any 
nerve involvement identified must include 
specific reference to the nerve or nerves 
involved (including the right deep 
peroneal nerve) and any paralysis 
identified should be described as 
complete or incomplete and, if 
incomplete, should be characterized as 
mild, moderate or severe, with an 
explanation of why that characterization 
was chosen.  The organic neurologic 
manifestations of the service-connected 
neuropathy of the right deep peroneal 
nerve should be distinguished, to the 
extent possible, from any psychiatric or 
non-organic symptoms.  If such a 
distinction is not possible, the examiner 
should so indicate.  The examiner should 
express an opinion as to whether the 
veteran's service-connected neuropathy of 
the right deep peroneal nerve is of such 
severity as to prevent him from 
performing substantially gainful 
employment or, if not, the extent to 
which it limits employment.  All 
findings, opinions and bases therefor 
should be set forth in detail.  

3.  The veteran should again be afforded 
VA orthopedic and neurological 
examinations to determine the extent of 
disabling manifestations of his left leg 
and pelvic disabilities.  The examiners 
should review the claims folder, 
including a copy of this REMAND, and 
perform all indicated tests.  The 
examiners are requested to identify all 
residuals of the fracture of the left 
tibia and fibula with shortening of the 
left leg and the residuals of a fracture 
of the right ramus of the pelvis.  
Findings that take into account all 
functional impairments identified in 
§§ 4.40, 4.45 should be included.  Any 
functional impairment identified should 
be expressed in terms of additional 
range-of-motion loss beyond that 
clinically demonstrated.  See DeLuca, 
supra.  The organic  manifestations of 
the service-connected left leg and pelvic 
disabilities should be distinguished, to 
the extent possible, from any psychiatric 
or non-organic symptoms.  If such a 
distinction is not possible, the 
examiners should so indicate.  The 
examiners are also requested to express 
an opinion as to whether the veteran's 
service-connected left leg or pelvic 
disabilities are of such severity as to 
prevent him from performing substantially 
gainful employment or, if not, the extent 
to which they limit employment.  All 
findings, opinions and bases therefor 
should be set forth in detail.

4.  The veteran should be afforded 
appropriate VA examinations in order to 
determine the current severity of the 
service-connected post-operative 
residuals of a bowel obstruction.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner(s) for review prior to the 
examination(s).  The veteran's complaints 
should be recorded in full.  All 
indicated testing should be performed and 
all findings reported in detail.  
Findings necessary to rate any identified 
residuals, including scarring, should be 
set forth in detail.  It is necessary 
that the examiner(s) distinguish, to the 
extent possible, between the symptoms and 
impairment due to the service-connected 
post-operative residuals of a bowel 
obstruction and any other digestive 
system disability.  If such a distinction 
is not possible, the examiner(s) should 
indicate the same.  The examiner(s) 
should offer an opinion as to the medical 
probability that any currently 
demonstrated digestive disorders other 
than the service-connected post-operative 
residuals of the bowel obstruction are 
the proximate result of the service-
connected disorder.  If no direct causal 
relationship is identified, then the 
examiner(s) should offer an opinion as to 
the degree to which the service-connected 
disorder might aggravate any additional 
current digestive system disorders.  The 
examiner(s) should express an opinion as 
to whether the extent to which the 
disabling manifestations related to the 
service-connected post-operative 
residuals of a bowel obstruction result 
in impairment of employability.  All 
findings, opinions and bases therefor 
should be set forth in detail.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should again 
review the veteran's claims.  This should 
include formal adjudication of the claims 
of service connection for organic brain 
syndrome, tinnitus and a cervical spine 
and shoulder disorder, with proper notice 
to the veteran of the decisions along 
with his appellate rights, and 
consideration of all applicable rating 
criteria in rating the service-connected 
disorders.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


